Citation Nr: 0734487	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.	Evaluation of service-connected eczema, currently rated as 
0 percent disabling.    

2.	Service connection for random calcium cells.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 





INTRODUCTION

The veteran had active service from April 1967 to December 
1970, and from October 1986 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2004 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.  This matter was later 
transferred to the VA RO in St. Paul, Minnesota.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran has been service connected for a skin disorder on 
his face and for a skin disorder on his body.  But the 
current record does not clearly indicate the nature and 
status of the veteran's service-connected skin disorders.  

The veteran also claims service connection for a skin 
disorder described as calcium cells.  The RO found the 
veteran's calcium cells to be ineligible for service 
connection.  The RO stated that calcium cells were not a 
chronic disorder.  But the record contains no medical 
evidence commenting on whether calcium cells are a chronic 
disorder for VA compensation purposes, and, if calcium cells 
are such a disorder, whether the veteran's calcium cells are 
connected to service.    

The Board also notes that in the January 2004 rating decision 
on appeal, the RO denied, in relevant part, the veteran's 
service connection claims for a left lung granuloma, and for 
chronic obstructive pulmonary disease (COPD).  In a February 
2004 notice of disagreement against the January 2004 rating 
decision, the veteran disagreed with the RO's decision 
regarding his "lung condition."  In response, the RO 
granted in September 2004 the veteran's service connection 
claim for the granuloma.  But the RO has not issued a 
Statement of the Case addressing the veteran's service 
connection claim for COPD.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that any 
outstanding medical evidence addressing 
the veteran's skin disorder(s) is 
included in the claims file.  

2.  The veteran should be scheduled for 
an examination with a dermatologist in 
order to determine the nature and 
severity of the veteran's service-
connected disorders.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  Any indicated diagnostic tests and 
studies should be accomplished.        

3.  The examiner should comment on the 
veteran's service connection claim for 
random calcium cells.  The examiner 
should opine whether "random calcium 
cells" constitute a chronic disease or 
disorder for purposes of VA compensation.  

4.  If the examiner finds random calcium 
cells to be such a disorder, the examiner 
should then advance an opinion on the 
likelihood (likely, as likely as not 
likely, not likely) that calcium cells 
are related to the veteran's service, or 
related to one of the veteran's service-
connected disorders.   

5.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental Statement 
of the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues.  An appropriate period of 
time should be allowed for response by 
the veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

6.  The RO should also issue a 
Statement of the Case pertaining to the 
veteran's service connection claim for 
COPD that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the service connection 
claim for COPD.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



